PER CURIAM.
This action was brought to recover upon a promissory note, made by the defendant Woog, and indorsed by the defendant Michaels. The plaintiff was concededly a purchaser of the note after its maturity, and therefore the defense of “no consideration,” if proven, was a good one. The note in suit seems to be one of a series of renewals of an original note given by the defendant Wood to a Mrs. McCalley, by her transferred, and eventually falling into the hands of this plaintiff. Upon the trial Woog, the maker of the note, testified that he never received any consideration whatever for the giving of the original note, or any of its renewals, and this testimony was uncontradicted. The judgment should therefore be reversed.
Judgment reversed and new trial ordered, with costs to appellants to abide the event.